Exhibit 10.5

ACI WORLDWIDE, INC.

LTIP Performance Shares Agreement

(2005 Equity and Performance Incentive Plan)

(Amended by the Stockholders July 24, 2007)

This LTIP Performance Shares Agreement (this “Agreement”) is made as of
                   between ACI Worldwide, Inc., a Delaware corporation (the
“Corporation”) and                                          , an employee of the
Corporation or its Subsidiaries (the “Grantee”).

WHEREAS, the Board of Directors of the Corporation has duly adopted, and the
stockholders of the Corporation have approved, the 2005 Equity and Performance
Incentive Plan, as amended (the “Plan”), which authorizes the Corporation to
grant to eligible individuals performance shares, each such performance share
being equal in value to one share of the Corporation’s common stock, par value
of $0.005 per share (the “Common Shares”); and

WHEREAS, the Board of Directors of the Corporation has determined that it is
desirable and in the best interests of the Corporation and its stockholders to
approve a long-term incentive plan in 2005 and, in connection therewith, to
grant the Grantee a certain number of performance shares, in order to provide
the Grantee with an incentive to advance the interests of the Corporation, all
according to the terms and conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:


1.                                       GRANT OF PERFORMANCE SHARES.


(A)                                  SUBJECT TO THE TERMS OF THE PLAN, THE
CORPORATION HEREBY GRANTS TO THE GRANTEE                             PERFORMANCE
SHARES (THE “PERFORMANCE SHARES”), PAYMENT OF WHICH DEPENDS ON THE CORPORATION’S
PERFORMANCE AS SET FORTH IN THIS AGREEMENT AND IN THE STATEMENT OF PERFORMANCE
GOALS (THE “STATEMENT OF PERFORMANCE GOALS”) APPROVED BY THE COMPENSATION
COMMITTEE OF THE CORPORATION’S BOARD OF DIRECTORS (THE “COMMITTEE”).


(B)                                 THE GRANTEE’S RIGHT TO RECEIVE ALL OR ANY
PORTION OF THE PERFORMANCE SHARES WILL BE CONTINGENT UPON THE ACHIEVEMENT OF
CERTAIN MANAGEMENT OBJECTIVES (THE “MANAGEMENT OBJECTIVES”), AS SET FORTH IN THE
STATEMENT OF PERFORMANCE GOALS.  THE ACHIEVEMENT OF THE MANAGEMENT OBJECTIVES
WILL BE MEASURED DURING THE PERIOD FROM                                  THROUGH
                                         (THE “PERFORMANCE PERIOD”).


(C)                                  THE MANAGEMENT OBJECTIVES FOR THE
PERFORMANCE PERIOD WILL BE BASED ON REVENUE (AS DEFINED IN THE STATEMENT OF
PERFORMANCE GOALS) (“REVENUE”), EARNINGS PER SHARE (AS DEFINED IN THE STATEMENT
OF PERFORMANCE GOALS (“EPS”) AND BACKLOG (AS DEFINED IN THE STATEMENT OF
PERFORMANCE GOALS) (“BACKLOG”).  EACH OF THE MANAGEMENT OBJECTIVES WILL BE
WEIGHTED AS FOLLOWS:


--------------------------------------------------------------------------------


(I)                                     FORTY PERCENT (40%) OF THE TOTAL NUMBER
OF PERFORMANCE SHARES WILL BE BASED ON REVENUE (THE “REVENUE PERFORMANCE
SHARES”);

(II)                                  FORTY PERCENT (40%) OF THE TOTAL NUMBER OF
PERFORMANCE SHARES WILL BE BASED ON EPS (THE “EPS PERFORMANCE SHARES”); AND

(III)                               TWENTY PERCENT (20%) OF THE TOTAL NUMBER OF
PERFORMANCE SHARES WILL BE BASED ON BACKLOG (THE “BACKLOG PERFORMANCE SHARES”).


2.                                       EARNING OF PERFORMANCE SHARES.


(A)                                  INITIAL HURDLE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR IN THE STATEMENT OF PERFORMANCE
GOALS, IN NO EVENT SHALL ANY PERFORMANCE SHARES BECOME EARNED IF UPON THE
CONCLUSION OF THE PERFORMANCE PERIOD ACTUAL PERFORMANCE RELATING TO EPS IS BELOW
THRESHOLD LEVEL AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE
STATEMENT OF PERFORMANCE GOALS.


(B)                                 THE REVENUE PERFORMANCE SHARES.

(I)                                     IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, REVENUE FALLS BELOW THE THRESHOLD LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, NONE OF THE
REVENUE PERFORMANCE SHARES SHALL BECOME EARNED.

(II)                                  IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, REVENUE EQUALS OR EXCEEDS THE THRESHOLD LEVEL, BUT IS LESS THAN THE 100%
TARGET LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE REVENUE PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

(III)                               IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, REVENUE EQUALS OR EXCEEDS THE 100% TARGET LEVEL, BUT IS LESS THAN THE
MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE REVENUE PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

(IV)                              IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, REVENUE EQUALS OR EXCEEDS THE MAXIMUM LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, 150% OF THE
REVENUE PERFORMANCE SHARES SHALL BECOME EARNED.


(C)                                  THE EPS PERFORMANCE SHARES.

(I)                                     IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, EPS FALLS BELOW THE THRESHOLD LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, NONE OF THE
EPS PERFORMANCE SHARES SHALL BECOME EARNED.

2


--------------------------------------------------------------------------------


(II)                                  IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, EPS EQUALS OR EXCEEDS THE THRESHOLD LEVEL, BUT IS LESS THAN THE 100%
TARGET LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE EPS PERFORMANCE SHARES SHALL
BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP TO THE
NEAREST WHOLE SHARE.

(III)                               IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, EPS EQUALS OR EXCEEDS THE 100% TARGET LEVEL, BUT IS LESS THAN THE
MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE EPS PERFORMANCE SHARES SHALL
BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP TO THE
NEAREST WHOLE SHARE.

(IV)                              IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, EPS EQUALS OR EXCEEDS THE MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE
MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, 150% OF THE EPS
PERFORMANCE SHARES SHALL BECOME EARNED.


(D)                                 THE BACKLOG PERFORMANCE SHARES.

(I)                                     IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, BACKLOG FALLS BELOW THE THRESHOLD LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, NONE OF THE
BACKLOG PERFORMANCE SHARES SHALL BECOME EARNED.

(II)                                  IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, BACKLOG EQUALS OR EXCEEDS THE THRESHOLD LEVEL, BUT IS LESS THAN THE 100%
TARGET LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE BACKLOG PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

(III)                               IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, BACKLOG EQUALS OR EXCEEDS THE 100% TARGET LEVEL, BUT IS LESS THAN THE
MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE BACKLOG PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

(IV)                              IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, BACKLOG EQUALS OR EXCEEDS THE MAXIMUM LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, 150% OF THE
BACKLOG PERFORMANCE SHARES SHALL BECOME EARNED.


(E)                                  MODIFICATION.  IF THE COMMITTEE DETERMINES
THAT A CHANGE IN THE BUSINESS, OPERATIONS, CORPORATE STRUCTURE OR CAPITAL
STRUCTURE OF THE CORPORATION, THE MANNER IN WHICH IT CONDUCTS BUSINESS OR OTHER
EVENTS OR CIRCUMSTANCES RENDER THE MANAGEMENT OBJECTIVES TO BE UNSUITABLE, THE
COMMITTEE MAY MODIFY SUCH MANAGEMENT OBJECTIVES OR THE RELATED LEVELS OF
ACHIEVEMENT, IN WHOLE OR IN PART,

3


--------------------------------------------------------------------------------



AS THE COMMITTEE DEEMS APPROPRIATE; PROVIDED, HOWEVER, THAT NO SUCH ACTION MAY
RESULT IN THE LOSS OF THE OTHERWISE AVAILABLE EXEMPTION OF THE AWARD UNDER
SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


(F)                                    CONDITIONS; DETERMINATION OF EARNED
AWARD.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE GRANTEE’S RIGHT TO RECEIVE ANY
PERFORMANCE SHARES IS CONTINGENT UPON HIS OR HER REMAINING IN THE CONTINUOUS
EMPLOY OF THE CORPORATION OR A SUBSIDIARY THROUGH THE END OF THE PERFORMANCE
PERIOD.  FOR PURPOSES OF THIS AGREEMENT, THE CONTINUOUS EMPLOY OF THE GRANTEE
SHALL NOT BE CONSIDERED INTERRUPTED OR TERMINATED IN THE CASE OF TRANSFERS
BETWEEN LOCATIONS OF THE CORPORATION AND ITS SUBSIDIARIES.  FOLLOWING THE
PERFORMANCE PERIOD, THE COMMITTEE (OR THE INDEPENDENT MEMBERS OF THE BOARD OF
DIRECTORS) SHALL CERTIFY THAT THE MANAGEMENT OBJECTIVES HAVE BEEN SATISFIED AND
SHALL DETERMINE THE NUMBER OF PERFORMANCE SHARES THAT SHALL HAVE BECOME EARNED
HEREUNDER.  IN ALL CIRCUMSTANCES, THE COMMITTEE (OR THE INDEPENDENT MEMBERS OF
THE BOARD OF DIRECTORS) SHALL HAVE THE ABILITY AND AUTHORITY TO REDUCE, BUT NOT
INCREASE, THE AMOUNT OF PERFORMANCE SHARES THAT BECOME EARNED HEREUNDER.


3.                                       CHANGE IN CONTROL.  IF A CHANGE IN
CONTROL (AS DEFINED IN EXHIBIT A) OCCURS FOLLOWING COMPLETION OF THE FIRST FULL
FISCAL QUARTER OF THE PERFORMANCE PERIOD BUT BEFORE THE PAYMENT OF THE
PERFORMANCE SHARES AS SET FORTH IN SECTION 7 BELOW, THE CORPORATION SHALL PAY TO
THE GRANTEE, AS SOON AS PRACTICABLE FOLLOWING THE CHANGE IN CONTROL, A NUMBER OF
PERFORMANCE SHARES EQUAL TO (I) THE NUMBER OF PERFORMANCE SHARES TO WHICH THE
GRANTEE WOULD HAVE BEEN ENTITLED UNDER SECTION 2 ABOVE BASED ON THE PERFORMANCE
OF THE CORPORATION DURING THE FULL FISCAL QUARTERS COMPLETED DURING THE
PERFORMANCE PERIOD UNTIL THE DATE OF THE CHANGE IN CONTROL (AND ANNUALIZED BASED
ON THE COMPLETED FISCAL QUARTERS FOR ANY PARTIAL YEARS DURING THE PERFORMANCE
PERIOD), MULTIPLIED BY (II) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
FULL FISCAL QUARTERS COMPLETED DURING THE PERFORMANCE PERIOD UNTIL THE DATE OF
THE CHANGE IN CONTROL AND THE DENOMINATOR OF WHICH IS 12.


4.                                       RETIREMENT, DISABILITY, DEATH OR
TERMINATION WITHOUT CAUSE.  IF THE GRANTEE’S EMPLOYMENT WITH THE CORPORATION OR
A SUBSIDIARY TERMINATES FOLLOWING COMPLETION OF THE FIRST FULL FISCAL QUARTER OF
THE PERFORMANCE PERIOD BUT BEFORE THE PAYMENT OF THE PERFORMANCE SHARES AS SET
FORTH IN SECTION 7 BELOW DUE TO (A) THE GRANTEE’S RETIREMENT APPROVED BY THE
CORPORATION, (B) DISABILITY, (C) DEATH OR (D) A TERMINATION BY THE CORPORATION
WITHOUT CAUSE, THE CORPORATION SHALL PAY TO THE GRANTEE OR HIS OR HER EXECUTOR
OR ADMINISTRATOR, AS THE CASE MAY BE, AS SOON AS PRACTICABLE FOLLOWING SUCH
TERMINATION OF EMPLOYMENT, A NUMBER OF PERFORMANCE SHARES EQUAL TO (I) THE
NUMBER OF PERFORMANCE SHARES TO WHICH THE GRANTEE WOULD HAVE BEEN ENTITLED UNDER
SECTION 2 ABOVE BASED ON THE PERFORMANCE OF THE CORPORATION DURING THE FULL
FISCAL QUARTERS COMPLETED DURING THE PERFORMANCE PERIOD UNTIL THE DATE OF
TERMINATION (AND ANNUALIZED BASED ON THE COMPLETED FISCAL QUARTERS FOR ANY
PARTIAL YEARS DURING THE PERFORMANCE PERIOD), MULTIPLIED BY (II) A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF FULL FISCAL QUARTERS THE GRANTEE WAS
EMPLOYED DURING THE PERFORMANCE PERIOD AND THE DENOMINATOR OF WHICH IS 12.  FOR
PURPOSES OF THIS AGREEMENT, “DISABILITY” MEANS THE GRANTEE’S PERMANENT AND TOTAL
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE.

4


--------------------------------------------------------------------------------



5.                                       OTHER TERMINATION.  IF THE GRANTEE’S
EMPLOYMENT WITH THE CORPORATION OR A SUBSIDIARY TERMINATES BEFORE THE PAYMENT OF
THE PERFORMANCE SHARES AS PROVIDED IN SECTION 7 HEREOF FOR ANY REASON OTHER THAN
AS SET FORTH IN SECTION 4 ABOVE, THE PERFORMANCE SHARES WILL BE FORFEITED.


6.                                       LEAVES OF ABSENCE.  IF THE GRANTEE WAS
ON SHORT-TERM DISABILITY, LONG-TERM DISABILITY OR UNPAID LEAVE OF ABSENCE
APPROVED BY THE CORPORATION FOR MORE THAN 30 CALENDAR DAYS DURING ANY FISCAL
QUARTER DURING THE PERFORMANCE PERIOD, THE NUMBER OF PERFORMANCE SHARES EARNED
BY THE GRANTEE WILL BE REDUCED SUCH THAT THE GRANTEE WILL ONLY BE ENTITLED TO
(I) THE NUMBER OF PERFORMANCE SHARES TO WHICH THE GRANTEE WOULD HAVE BEEN
ENTITLED UNDER SECTION 2 ABOVE BASED ON THE PERFORMANCE OF THE CORPORATION
DURING THE PERFORMANCE PERIOD, MULTIPLIED BY (II) A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF FISCAL QUARTERS THE GRANTEE WAS EMPLOYED DURING THE
PERFORMANCE PERIOD (EXCLUDING ANY FISCAL QUARTERS DURING WHICH THE GRANTEE WAS
ON A LEAVE OF ABSENCE FOR MORE THAN 30 CALENDAR DAYS) AND THE DENOMINATOR OF
WHICH IS 12.


7.                                       PAYMENT OF PERFORMANCE SHARES.  PAYMENT
OF ANY PERFORMANCE SHARES THAT BECOME EARNED AS SET FORTH HEREIN WILL BE MADE IN
THE FORM OF COMMON SHARES.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3 AND 4,
PAYMENT WILL BE MADE AS SOON AS PRACTICABLE AFTER THE RECEIPT OF AUDITED
FINANCIAL STATEMENTS OF THE CORPORATION RELATING TO THE LAST FISCAL YEAR OF THE
PERFORMANCE PERIOD AND THE DETERMINATION BY THE COMMITTEE (OR THE INDEPENDENT
MEMBERS OF THE BOARD OF DIRECTORS) OF THE LEVEL OF ATTAINMENT OF THE MANAGEMENT
OBJECTIVES, BUT IN NO EVENT SHALL SUCH PAYMENT OCCUR AFTER
                     .  PERFORMANCE SHARES WILL BE FORFEITED IF THEY ARE NOT
EARNED AT THE END OF THE PERFORMANCE PERIOD AND, EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, IF THE GRANTEE CEASES TO BE EMPLOYED BY THE CORPORATION OR A
SUBSIDIARY AT ANY TIME PRIOR TO SUCH SHARES BECOMING EARNED.  TO THE EXTENT THAT
THE CORPORATION OR ANY SUBSIDIARY IS REQUIRED TO WITHHOLD ANY FEDERAL, STATE,
LOCAL OR FOREIGN TAX IN CONNECTION WITH THE PAYMENT OF EARNED PERFORMANCE SHARES
PURSUANT TO THIS AGREEMENT, IT SHALL BE A CONDITION TO THE RECEIPT OF SUCH
PERFORMANCE SHARES THAT THE GRANTEE MAKE ARRANGEMENTS SATISFACTORY TO THE
CORPORATION OR SUCH SUBSIDIARY FOR PAYMENT OF SUCH TAXES REQUIRED TO BE
WITHHELD.  THIS TAX WITHHOLDING OBLIGATION SHALL BE SATISFIED BY THE CORPORATION
WITHHOLDING PERFORMANCE SHARES OTHERWISE PAYABLE PURSUANT TO THIS AWARD.


8.                                       CASH DIVIDENDS.  CASH DIVIDENDS ON THE
PERFORMANCE SHARES COVERED BY THIS AGREEMENT SHALL BE SEQUESTERED BY THE
CORPORATION FROM AND AFTER THE DATE OF GRANT UNTIL SUCH TIME AS ANY OF SUCH
PERFORMANCE SHARES BECOME EARNED IN ACCORDANCE WITH THIS AGREEMENT, WHEREUPON
SUCH DIVIDENDS SHALL BE CONVERTED INTO A NUMBER OF COMMON SHARES (BASED ON THE
MARKET VALUE PER SHARE ON THE DATE SUCH PERFORMANCE SHARES BECOME EARNED) TO THE
EXTENT SUCH DIVIDENDS ARE ATTRIBUTABLE TO PERFORMANCE SHARES THAT HAVE BECOME
EARNED.  TO THE EXTENT THAT PERFORMANCE SHARES COVERED BY THIS AGREEMENT ARE
FORFEITED, ALL OF THE DIVIDENDS SEQUESTERED WITH RESPECT TO SUCH PERFORMANCE
SHARES SHALL ALSO BE FORFEITED.  NO INTEREST SHALL BE PAYABLE WITH RESPECT TO
ANY SUCH DIVIDENDS.


9.                                       NON-ASSIGNABILITY.  THE PERFORMANCE
SHARES AND THE COMMON SHARES SUBJECT TO THIS GRANT OF PERFORMANCE SHARES ARE
PERSONAL TO THE GRANTEE AND MAY NOT BE SOLD, EXCHANGED, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF BY THE GRANTEE UNTIL THEY BECOME
EARNED AS PROVIDED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE GRANTEE’S
RIGHTS WITH RESPECT TO SUCH PERFORMANCE SHARES AND COMMON SHARES MAY BE
TRANSFERRED

5


--------------------------------------------------------------------------------



BY WILL OR PURSUANT TO THE LAWS OF DESCENT AND DISTRIBUTION.  ANY PURPORTED
TRANSFER OR ENCUMBRANCE IN VIOLATION OF THE PROVISIONS OF THIS SECTION 9, SHALL
BE VOID, AND THE OTHER PARTY TO ANY SUCH PURPORTED TRANSACTION SHALL NOT OBTAIN
ANY RIGHTS TO OR INTEREST IN SUCH PERFORMANCE SHARES OR COMMON SHARES.


10.                                 ADJUSTMENTS.  IN THE EVENT OF ANY CHANGE IN
THE NUMBER OF COMMON SHARES BY REASON OF A MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION, OR SIMILAR TRANSACTION, OR IN THE EVENT OF A
STOCK DIVIDEND, STOCK SPLIT, OR DISTRIBUTION TO SHAREHOLDERS (OTHER THAN NORMAL
CASH DIVIDENDS), THE COMMITTEE SHALL ADJUST THE NUMBER AND CLASS OF SHARES
SUBJECT TO OUTSTANDING PERFORMANCE SHARES AND OTHER VALUE DETERMINATIONS
APPLICABLE TO OUTSTANDING PERFORMANCE SHARES.  NO ADJUSTMENT PROVIDED FOR IN
THIS SECTION 10 SHALL REQUIRE THE CORPORATION TO ISSUE ANY FRACTIONAL SHARE.


11.                                 COMPLIANCE WITH SECTION 409A OF THE CODE. 
TO THE EXTENT APPLICABLE, IT IS INTENDED THAT THIS AGREEMENT AND THE PLAN COMPLY
WITH THE PROVISIONS OF SECTION 409A OF THE CODE, SO THAT THE INCOME INCLUSION
PROVISIONS OF SECTION 409A(A)(1) OF THE CODE DO NOT APPLY TO THE GRANTEE.  THIS
AGREEMENT AND THE PLAN SHALL BE ADMINISTERED IN A MANNER CONSISTENT WITH THIS
INTENT, AND ANY PROVISION THAT WOULD CAUSE THE AGREEMENT OR THE PLAN TO FAIL TO
SATISFY SECTION 409A OF THE CODE SHALL HAVE NO FORCE AND EFFECT UNTIL AMENDED TO
COMPLY WITH SECTION 409A OF THE CODE (WHICH AMENDMENT MAY BE RETROACTIVE TO THE
EXTENT PERMITTED BY SECTION 409A OF THE CODE AND MAY BE MADE BY THE CORPORATION
WITHOUT THE CONSENT OF THE GRANTEE).  IN PARTICULAR, TO THE EXTENT THE GRANTEE
HAS A RIGHT TO RECEIVE PAYMENT PURSUANT TO SECTIONS 3 OR 4 AND THE EVENT
TRIGGERING THE RIGHT TO PAYMENT DOES NOT CONSTITUTE A PERMITTED DISTRIBUTION
EVENT UNDER SECTION 409A(A)(2) OF THE CODE, THEN NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTIONS 3, 4 OR 7 ABOVE, ISSUANCE OF THE COMMON SHARES WILL BE
MADE, TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A OF THE CODE, TO THE
GRANTEE ON THE EARLIER OF (A) THE GRANTEE’S “SEPARATION FROM SERVICE” WITH THE
CORPORATION (DETERMINED IN ACCORDANCE WITH SECTION 409A); PROVIDED, HOWEVER,
THAT IF THE GRANTEE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF SECTION
409A), THE GRANTEE’S DATE OF ISSUANCE OF THE COMMON SHARES SHALL BE THE DATE
THAT IS SIX MONTHS AFTER THE DATE OF THE GRANTEE’S SEPARATION OF SERVICE WITH
THE CORPORATION; (B) THE DATE THE PAYMENT WOULD OTHERWISE OCCUR UNDER THIS
AGREEMENT; OR (C) THE GRANTEE’S DEATH.  REFERENCE TO SECTION 409A OF THE CODE
WILL ALSO INCLUDE ANY PROPOSED, TEMPORARY OR FINAL REGULATIONS, OR ANY OTHER
GUIDANCE, PROMULGATED WITH RESPECT TO SUCH SECTION BY THE U.S. DEPARTMENT OF THE
TREASURY OR THE INTERNAL REVENUE SERVICE.


12.                                 MISCELLANEOUS.


(A)                                  THE CONTENTS OF THIS AGREEMENT ARE SUBJECT
IN ALL RESPECTS TO THE TERMS AND CONDITIONS OF THE PLAN AS APPROVED BY THE BOARD
OF DIRECTORS AND THE STOCKHOLDERS OF THE CORPORATION, WHICH ARE CONTROLLING. 
THE INTERPRETATION AND CONSTRUCTION BY THE BOARD OF DIRECTORS AND/OR THE
COMMITTEE OF ANY PROVISION OF THE PLAN OR THIS AGREEMENT SHALL BE FINAL AND
CONCLUSIVE UPON THE GRANTEE, THE GRANTEE’S ESTATE, EXECUTOR, ADMINISTRATOR,
BENEFICIARIES, PERSONAL REPRESENTATIVE AND GUARDIAN AND THE CORPORATION AND ITS
SUCCESSORS AND ASSIGNS.  UNLESS OTHERWISE INDICATED, THE CAPITALIZED TERMS USED
IN THIS AGREEMENT SHALL HAVE THE SAME MEANINGS AS SET FORTH IN THE PLAN.

6


--------------------------------------------------------------------------------



(B)                                 THE GRANT OF THE PERFORMANCE SHARES IS
DISCRETIONARY AND WILL NOT BE CONSIDERED TO BE AN EMPLOYMENT CONTRACT OR A PART
OF THE GRANTEE’S TERMS AND CONDITIONS OF EMPLOYMENT OR OF THE GRANTEE’S SALARY
OR COMPENSATION.  THE GRANTEE’S ACCEPTANCE OF THIS GRANT CONSTITUTES THE
GRANTEE’S CONSENT TO THE TRANSFER OF DATA AND INFORMATION FROM NON-U.S. ENTITIES
RELATED TO THE CORPORATION CONCERNING OR ARISING OUT OF THIS GRANT TO THE
CORPORATION AND TO ENTITIES ENGAGED BY THE CORPORATION TO PROVIDE SERVICES IN
CONNECTION WITH THIS GRANT FOR PURPOSES OF ANY APPLICABLE PRIVACY, INFORMATION
OR DATA PROTECTION LAWS AND REGULATIONS.


(C)                                  THIS AGREEMENT, AND THE TERMS AND
CONDITIONS OF THE PLAN, SHALL BIND, AND INURE TO THE BENEFIT OF THE GRANTEE, THE
GRANTEE’S ESTATE, EXECUTOR, ADMINISTRATOR, BENEFICIARIES, PERSONAL
REPRESENTATIVE AND GUARDIAN AND THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS.


(D)                                 THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE (BUT NOT INCLUDING THE CHOICE OF LAW RULES THEREOF).


(E)                                  ANY AMENDMENT TO THE PLAN SHALL BE DEEMED
TO BE AN AMENDMENT TO THIS AGREEMENT TO THE EXTENT THAT THE AMENDMENT IS
APPLICABLE HERETO.  THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY NOT BE
MODIFIED, AMENDED OR WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY A DULY
AUTHORIZED EXECUTIVE OFFICER AT THE CORPORATION.  NOTWITHSTANDING THE FOREGOING,
NO AMENDMENT SHALL ADVERSELY AFFECT THE GRANTEE’S RIGHTS UNDER THIS AGREEMENT
WITHOUT THE GRANTEE’S CONSENT.


13.                                 NOTICES.  ALL NOTICES UNDER THIS AGREEMENT
TO THE CORPORATION MUST BE DELIVERED PERSONALLY OR MAILED TO THE CORPORATION AT
ITS PRINCIPAL OFFICE, ADDRESSED TO THE ATTENTION OF STOCK PLAN ADMINISTRATION. 
THE CORPORATION’S ADDRESS MAY BE CHANGED AT ANY TIME BY WRITTEN NOTICE OF SUCH
CHANGE TO THE GRANTEE.  ALSO, ALL NOTICES UNDER THIS AGREEMENT TO THE GRANTEE
WILL BE DELIVERED PERSONALLY OR MAILED TO THE GRANTEE AT HIS OR HER ADDRESS AS
SHOWN FROM TIME TO TIME IN THE CORPORATION’S RECORDS.

7


--------------------------------------------------------------------------------



SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have duly executed this Performance
Shares Agreement, or caused this Performance Shares Agreement to be duly
executed on their behalf, as of the day and year first above written.

ACI Worldwide, Inc.:

 

Grantee:

 

 

 

By:

 

 

By:

 

 

 

Philip G. Heasley, CEO and President

 

 

 

<Name>



 

 

 

 

 

 

 

 

ADDRESS FOR NOTICE TO GRANTEE:

 

 

 

 

 

 

 

 

Number                Street                 Apt.

 

 

 

 

 

 

 

 

City                State                 Zip Code

 

 

 

 

 

 

 

 

SS#                                          Hire Date

 

 

 

 

DESIGNATED BENEFICIARY:

 

 

 

 

 

 

 

 

Please Print Last Name, First Name MI

 

 

 

 

 

 

 

 

Beneficiary’s Street Address

 

 

 

 

 

 

 

 

City                      State                       Zip Code

 

 

 

 

 

 

 

 

Beneficiary’s Social Security Number

 

I understand that in the event of my death, the above named beneficiary will
receive Performance Shares to which I am entitled upon my death, if any, as
determined in accordance with the terms of my Agreement.  If the beneficiary
herein-named does not survive me, these Performance Shares will become the
property of my estate.  This beneficiary designation supersedes any prior and
inconsistent beneficiary designation and does NOT apply to Performance Shares
paid to me pursuant to the terms of my Performance Shares Agreement prior to my
death.

 

 

 

 

SIGNATURE                                 DATE

 

 

After completing this page, please make a copy for your records and return it to
Stock Plan Administration, ACI Worldwide, Inc., 224 South 108th Avenue, Omaha,
NE 68154

 

 

2005 Equity and Performance Incentive Plan, as amended - US Performance Shares
Agreement

<Number>
Shares                                                                                                                               
<Date>

 

8


--------------------------------------------------------------------------------


Exhibit A

For purposes of this Agreement, “Change in Control” means:

(a)                                  Any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(d), the following
acquisitions shall not constitute a Change in Control:  (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition by
any corporation pursuant to a transaction that complies with the provisions of 
(c)(A), (c)(B) and (c)(C) set forth below;

(b)                                 Any time at which individuals who, as of the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including,

A-1


--------------------------------------------------------------------------------


without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(d)                                 Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

A-2


--------------------------------------------------------------------------------